Citation Nr: 0834926	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-37 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 for memory loss due to treatment at a VA 
facility.

2.  Entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 for headaches due to treatment at a VA 
facility.

3.  Entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 for eye problems due to treatment at a VA 
facility.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to March 
1966.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In his November 2006 substantive appeal (VA Form 9), the 
veteran requested a hearing at the local RO before a Member 
(Veterans Law Judge) of the Board.  38 C.F.R. § 20.700(a).  
The RO sent him a letter in December 2006 asking that he 
clarify the type of hearing he wanted (e.g., videoconference, 
Travel Board, etc.).  He did not respond to that letter.  
Consequently, the Board sent two additional hearing 
clarification letters in July and August 2008 - again 
attempting to determine whether he still wants a hearing.  
Since he did not respond to either clarification letter, the 
Board will presume he no longer wants a hearing and proceed 
with the adjudication of his pending claims.


FINDING OF FACT

The veteran does not have additional disability - namely, 
memory loss, headaches, and/or eye problems, as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA in providing the 
treatment (sleep study) in question.


CONCLUSION OF LAW

The criteria are not met for § 1151 compensation for memory 
loss, headaches, and/or eye problems.  38 C.F.R. §§ 1151, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims files reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA notice letters dated in 
November 2005 and February 2006, the RO advised the veteran 
of the evidence needed to substantiate his claim of 
entitlement to § 1151 compensation and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a). See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Note also that the RO issued those VCAA notice letters prior 
to initially adjudicating the veteran's claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

It equally deserves mentioning that a more recent February 
2008 letter, sent to apprise the veteran that his appeal was 
being certified to the Board, also discussed the downstream 
disability rating and effective date elements of his claims 
- keeping in mind that a claim for § 1151 compensation is 
akin to a claim for service connection because, if granted, 
the condition at issue is for all intents and purposes 
treated as though it was incurred or aggravated in service 
(i.e., service connected).  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  And there has been no 
reason to go back and readjudicate his claims since providing 
that additional notice, such as in a supplemental statement 
of the case (SSOC), because he has not submitted any 
additional evidence in response.  38 C.F.R. §§ 19.31, 19.37.  
See also Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007) 
(indicating the absence of a SSOC after this additional 
notice is not prejudicial because the result of such a 
readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication).  See, too, Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV) and Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (indicating a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).

So even if there arguably is any deficiency in the notice to 
the veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He has been represented 
throughout the course of this appeal by a veteran's service 
organization, the Oklahoma Department of Veterans Affairs, 
which presumably is knowledgeable of the requirements for 
establishing entitlement to § 1151 compensation.  And both he 
and his representative have made arguments as to why VA 
should grant this benefit, including in the November 2006 
substantive appeal (VA Form 9) and February 2008 statement of 
accredited representative in appealed case (VA Form 646).



VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all 
pertinent medical records the veteran and his representative 
identified, including concerning the VA treatment (sleep 
study) at issue.

VA has a duty to provide a medical examination and/or seek a 
medical opinion when such examination or opinion is necessary 
to make a decision on a claim.  Under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), this is necessary when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; and (2) an indication the 
disability or persistent or recurrent symptoms of the 
disability may be associated with the veteran's service 
or another service-connected disability - or, here, 
treatment VA provided; but (3) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  See 
also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Here, though, there is no evidence the veteran has memory 
loss, headaches and/or eye problems as a result of treatment 
at a VA facility, in particular a sleep study.  Indeed, the 
record does not even definitively establish that he has 
current problems with memory loss or his eyes.  He does have 
a diagnosis of occipital headaches, for which he is receiving 
treatment, but the only evidence suggesting an etiological 
link between these headaches (and his purported memory loss 
and eye problems) and his sleep study at the VA facility is 
his unsubstantiated lay allegations.  These statements, 
alone, are insufficient to trigger VA's duty to provide an 
examination; VA is not obligated to provide an examination 
for a medical nexus opinion where, as here, the supporting 
evidence of record consists only of lay assertions.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).

There is no suggestion on the current record there remains 
evidence that is pertinent to the issues on appeal that has 
yet to be obtained.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and assist the 
veteran with his claims, and that no further action is 
necessary to meet the requirements of the VCAA.



II.  Governing Laws and Regulations

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358(a).

For claims, as here, filed on or after October 1, 1997, the 
veteran must show that the VA treatment in question resulted 
in additional disability and further, that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
the disability was an event which was not reasonably 
foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 
(Dec. 31, 1997).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other incident in which the claimed disease or 
injury was sustained (i.e., medical examination, training and 
rehabilitation services, or work therapy), is compared to his 
condition after such treatment, examination or program has 
stopped.  See 38 C.F.R. § 3.361(b).

Provided that additional disability is shown to exist, the 
next consideration is whether the causation requirements for 
a valid claim have been met.  To establish actual causation, 
the evidence must show that the medical or surgical treatment 
rendered resulted in the veteran's additional disability.  
See 38 C.F.R. § 3.361(c)(1).  Furthermore, the proximate 
cause of the disability claimed must be the event that 
directly caused it, as distinguished from a remote 
contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment or other 
instance of fault proximately caused the additional 
disability, it must be shown either that VA failed to 
exercise the degree of care expected by a reasonable 
treatment provider, or furnished the medical treatment at 
issue without the veteran's informed consent.  See 38 C.F.R. 
§ 3.361(d)(1).  Proximate cause may also be established where 
the veteran's additional disability was an event not 
reasonably foreseeable - to be determined based on what a 
reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable, 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was reasonably 
foreseeable, VA will consider the type of risk that a 
reasonable health care provider would have disclosed as part 
of the procedures for informed consent (in accordance with 38 
C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2).

III.  Analysis - Whether the Veteran is Entitled to § 1151 
Compensation for Memory Loss Due to Treatment at a VA 
Facility

The veteran alleges that a VA-administered sleep study in 
January 2005 caused his current problems with memory loss.  
He contends that he did not have memory loss prior to the 
study.  The Board, however, finds that the preponderance of 
the evidence is against his claim, so it must be denied.

A VA treatment report in December 2004 noted complaints of 
possible sleep apnea, for which the veteran was referred for 
the sleep study in question in January 2005.  The examiner 
found no evidence of sleep apnea.  In the post-sleep study 
questionnaire, the veteran reported that he was uncomfortable 
and that he had experienced headaches.  The evidence of 
record, however, does not show he has additional memory loss 
disability due to that sleep study.  In this regard, 
a VA treatment record in May 2005 indicated he specifically 
denied any difficulty concentrating.  This examiner also 
determined the veteran did not meet the criteria for major 
depression or any other depressive disorder.  

Other contemporaneous VA medical records from February and 
November 2005 show problems with focusing and forgetfulness.  
But there simply is no medical evidence of record suggesting 
the veteran's memory loss, even assuming for the sake of 
argument he has it, is in any way related to his VA sleep 
study.



There also is no other medical evidence on file establishing 
the veteran has any additional disability involving memory 
loss from this specific VA treatment.  

It is worth reiterating that, even if the Board were to 
assume for the sake of argument that the veteran does have 
additional memory loss disability, this claim still could not 
be granted because the causation requirements are not met.  
That is to say, the evidence does not show that the proximate 
cause of this additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
sleep study, or that the proximate cause of this additional 
disability was an event that was not reasonably foreseeable.  
No evidence in the claims file suggests an act of 
carelessness, negligence, lack of proper skill, error of 
judgment, or similar fault on the part of VA occurred.

The claim for § 1151 compensation therefore must be denied 
because the preponderance of the evidence is unfavorable, in 
turn meaning the doctrine of reasonable doubt does not apply.  
See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.102; see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

IV.  Analysis - Whether the Veteran is Entitled to § 1151 
Compensation for Headaches Due to Treatment at a VA Facility

The veteran also alleges that the VA-administered sleep study 
in January 2005 caused his current problems with headaches.  
He contends that he did not have headaches prior to that 
study.  The Board, however, finds that the preponderance of 
the evidence is against his claim, so it must be denied.

A VA treatment report in December 2004 noted complaints of 
possible sleep apnea, for which the veteran was referred for 
the sleep study in question in January 2005.  The examiner 
found no evidence of sleep apnea.  In the sleep study 
questionnaire, the veteran reported that he was uncomfortable 
and that he had experienced headaches.  He submitted a 
statement indicating that he woke up during the sleep study 
with a headache and was given two ibuprofen and went back to 
sleep.


The next day the veteran reported that his headaches 
continued.  In January and February 2005 treatment reports, 
he complained of headaches and pressure behind his eyes, 
which he claimed began on January 12, 2005, the date of the 
sleep study.  He also reported that the electrodes used in 
the sleep study burned his temples.  To support his claim, he 
sent in two pictures of his face allegedly showing these burn 
marks on his temples.  But a February 2005 examiner noted 
that he was unable to come to any conclusion after looking at 
the pictures.  He also noted the veteran was taking sinus 
medication, but that he denied any sinus pain or pressure.  
The diagnostic assessment was occipital headaches.

A more recent VA medical record from May 2005 shows further 
complaints of headaches.  The examiner noted the veteran's 
blood pressure was uncontrolled, and that his medication 
would be increased.  So although there are indications he has 
experienced headaches, there simply is no medical evidence of 
record attributing them to the VA sleep study.  Consequently, 
his claim for § 1151 compensation must be denied because the 
preponderance of the evidence is unfavorable, in turn meaning 
the doctrine of reasonable doubt does not apply.  See 38 
U.S.C.A. § 1151; 38 C.F.R. § 3.102; see also VAOPGCPREC 40-97 
(Dec. 31, 1997).

It is worth reiterating that, even if the Board were to 
assume for the sake of argument that the veteran does have an 
additional headache disability, this claim still could not be 
granted because the causation requirements are not met.  
That is to say, the evidence does not show that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, 
or similar instance of fault on VA's part in furnishing the 
sleep study, or that the proximate cause of the disability 
was an event that was not reasonably foreseeable.  No 
evidence in his claims file suggests this required cause-and-
effect.



V.  Analysis - Whether the Veteran is Entitled to § 1151 
Compensation for Eye Problems Due to Treatment at a VA 
Facility

The veteran alleges, as well, that the VA-administered sleep 
study in January 2005 caused his current eye problems (e.g., 
difficulty focusing his vision, etc.).  He contends that he 
did not have any eye problems prior to that study.  The 
Board, however, finds that the preponderance of the evidence 
is against this claim, so it must be denied.

A VA treatment report in December 2004 noted complaints of 
possible sleep apnea, for which the veteran was referred for 
the sleep study in question in January 2005.  The examiner 
found no evidence of sleep apnea.  In the sleep study 
questionnaire, the veteran reported that he was uncomfortable 
and that he had experienced headaches.  He submitted a 
statement indicating he woke up during the sleep study with a 
headache and was given two ibuprofen and went back to sleep.  
The next day he reported that his eyes hurt, and that he had 
blurry vision resulting in an inability to focus.  He also 
reported morning mattering and a sharp pain across his eyes.  
Consequently, he was referred to an eye clinic in February 
2005 for further evaluation.  Objective findings indicated 
that his intraocular pressures were normal.  A dilated 
fundoscopic examination also was normal.  The examiner 
concluded the veteran's eyes were normal.  Nevertheless, the 
diagnosis was eye pain and occipital headaches.

Other VA treatment records on file show the veteran has a 
history of 
poorly-controlled hypertension and poorly-controlled diabetes 
mellitus.  As a result, VA physicians recommended diabetic 
retinopathy examinations in November 2005 and April 2006 to 
determine whether his eye problems are traceable to his 
nonservice-connected diabetes mellitus.  These examinations 
both determined that he had no visible diabetic neuropathy or 
macular edema in either eye.  Optic cup to disc ratio was 
increased, bilaterally, and it was recommended that he be 
evaluated for glaucomatous or other optic neuropathy.



Moreover, a May 2005 treatment record assessed the veteran's 
vision as stable.

Hence, there simply is no medical evidence of record 
suggesting the veteran's purported eye problems are 
attributable to the VA sleep study.

It is worth reiterating that, even if the Board were to 
assume for the sake of argument that the veteran does have 
additional eye disability - that is, aside from pain, alone, 
which, in the absence of diagnosed or identifiable underlying 
malady or condition, is not a disability for VA compensation 
purposes (see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez- Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001)), this claim still could not be granted 
because the causation requirements are not met.  The evidence 
does not show that the proximate cause of the additional 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the sleep study, or that the 
proximate cause of the disability was an event that 
was not reasonably foreseeable.  No evidence in the claims 
file suggests this 
cause-and-effect.

Thus, the claim for § 1151 compensation must be denied 
because the preponderance of the evidence is unfavorable, in 
turn meaning the doctrine of reasonable doubt does not apply.  
See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.102; see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).




ORDER

The claims for § 1151 compensation for memory loss, headaches 
and eye problems are denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


